Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 9/3/20 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  Padalino et al. (US 2012/0308065 A1), considered to be the closest art to the claimed invention teaches a variable length soundbar (figures 2-4) including as claimed a plurality of speaker mounting brackets (42), an elongated alignment bar (40), a plurality of speakers (80), and a grille (60).  Padalino et al. however does not teach a plurality of leveling brackets providing vertical leveling and in which the elongated alignment bar extends between the plurality of level brackets and the plurality of speaker mounting brackets and with the elongated alignment bar and grille (each) being able to be resized or cut to a desired length as set forth in claims 1, 11 and 20.  The limitations of claims 2-10 depend upon those features of claim 1.  The limitations of claims 12-19 depend upon those features of claim 1.     
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  The limitations directed to the alignment bar as set forth in claim 11, lines 8-9 should be moved before the specific limitations of the speaker mounting bracket set forth in claim 1, lines 5-7 to provide a clear antecedent to the term “the alignment bar”.  Also the element that contains the “alignment bar slot”, claim 11, line 7 needs to be defined in order to give meaning to the phrase to “retain the alignment bar in the alignment bar slot” as set forth.  Claim 20, lines 9-10 contains language as discussed above with respect to claim 11 and needs corrected similarly. In addition “the vertical screw levelers” claim 20, line 19 is not consistent with “vertical screw leveler” claim 20, line 5.    Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/6/21